450 F.2d 879
Norman A. PLOTKIN, Plaintiff-Appellant,v.Sanford SILVER et al., Defendants-Appellees.
No. 150, Docket 71-1462.
United States Court of Appeals,Second Circuit.
Argued Oct. 19, 1971.Decided Nov. 12, 1971.

Norman A. Plotkin, pro se.
Rappaport, Silver & Rappaport, New York City, on the brief, for defendants-appellees Sanford Silver, Miriam Miller, Irving Miller and Ellen Meade.
Joseph Jaspan, County Atty. of Nassau County, Biagio F. Giaquinto, Senior Deputy County Atty., and Natale C. Tedone, Deputy County Atty., Mineola, N. Y., on the brief, for defendants-appellees, James J. Kelley and Francis K. Looney.
Frank I. Strom, II, Deputy Asst. Atty. Gen., New York City (Samuel A. Hirshowitz, First Asst. Atty. Gen., and Louis J. Lefkowitz, Atty. Gen., of State of New York, New York City, on the brief), for defendants-appellees John A. Bianchi, Alan D. Miller, James Allen and Louis J. Lefkowitz.
Before MEDINA, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
After a careful consideration of the briefs and appendix and also of the voluminous documents submitted by appellant after the oral argument, with the permission of the Court, we find no sufficient showing of state action to bring the case within the orbit of the Civil Rights Act, 42 U.S.C. Section 1983 or otherwise to make out a cause of action of federal subject matter jurisdiction arising under the Constitution or the laws of the United States.


2
It appearing that defendants Dr. John A. Bianchi, formerly Assistant Director of Brooklyn State Hospital, and James S. Allen, formerly Commissioner of the New York State Department of Education, have died during the pendency of the case, and that no substitutions have been made, we think it not necessary to do more than make note thereof for the record.


3
Affirmed.